DETAILED ACTION
	Claims 1-20 are pending.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
		Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (PCT/JP2017/026323 filed Jul. 20, 2017; for English equivalent see US 2020/0203767) in view of Korchev et al. (US 2017/0324096).
	Regarding claims 1-7 and 19, Cheng et al. teach an electrode comprising Li, Ni, Co, and Mn oxide on a current collector, wherein the cathode material comprises carbon black and carbon nanotubes at a concentration ratio from 5:1 to 1:5 and whereby the total amount of graphene and carbon nanotubes can vary from 0.5 wt.% to 10 wt.% (par. 28-32, 41, 51-55, table 1).
	Cheng does not teach that the carbon black has the claimed BET or OAN, however, Korchev teaches that an electrode comprising carbon black with a BET of 70 to 120 m2/g and an OAN of 180 to 310 mL/100 g, has improved dispersibility and viscosity (par. 6-11).  Therefore, it would have been obvious to one ordinary skill in the art to have the OAN and BET of the carbon black of Cheng be the same as claimed because Korchev teaches that such carbon black shows improved dispersibility and viscosity.
	Regarding claims 8 and 13, Cheng does not teach the claimed surface energy, however, Korchev teaches that a carbon black with a surface energy of 1-10 mJ/m2  shows improved dispersibility and viscosity (par. 6-11). Therefore, it would have been obvious to one ordinary skill in the art to have the surface energy of the carbon black of Cheng be the same as claimed because Korchev teaches that such carbon black shows improved dispersibility and viscosity.
	Regarding claims 11,14, and 15, Cheng doesn’t teach the crystallinity of the carbon black.  However, Korchev teaches that carbon black with a crystallinity of less than 45% show improved dispersibility and viscosity (par. 6-11). Therefore, it would have been obvious to one ordinary skill in the art to have crystallinity of the carbon black of Cheng be the same as claimed because Korchev teaches that such carbon black shows improved dispersibility and viscosity.
	Regarding claim 12, Cheng does not teach the particle size claimed for the carbon black.  However, Korchev teaches that carbon black with a particle size of 20 nm shows improved dispersibility and viscosity (par. 6-11). Therefore, it would have been obvious to one ordinary skill in the art to have particle size of the carbon black of Cheng be 20 nm because Korchev teaches that such carbon black shows improved dispersibility and viscosity.
	Regarding claims 16-18, Cheng teaches that the surface area of the CNT may be 10-300 m2/g (par. 30).
	



Regarding claim 20, Cheng et al. teach an electrode comprising Li, Ni, Co, and Mn oxide on a current collector, wherein the cathode material comprises carbon black and carbon nanotubes at a concentration ratio from 5:1 to 1:5 and whereby the total amount of graphene and carbon nanotubes can vary from 0.5 wt.% to 10 wt.% (par. 28-32, 41, 51-55, table 1). Cheng et al. further teach that the carbon black and CNT are in a slurry with a liquid medium of NMP or water (par. 28-30).
	Cheng does not teach that the carbon black has the claimed BET or OAN, however, Korchev teaches that an electrode comprising carbon black with a BET of 70 to 120 m2/g and an OAN of 180 to 310 mL/100 g, has improved dispersibility and viscosity (par. 6-7).  Therefore, it would have been obvious to one ordinary skill in the art to have the OAN and BET of the carbon black of Cheng be the same as claimed because Korchev teaches that such carbon black shows improved dispersibility and viscosity.

	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Korchev as applied above, further in view of Korchev (US 2018/0366734), hereinafter Korchev II.
	Regarding claims 9 and 10, The combination of Cheng and Korchev does not teach that the crystallite size is between 50 and 100 angstroms.  However, Korchev II teaches that a crystallite size of carbon black being 50 angstroms shows improved battery performance (par. 6, 14).  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the crystallite size of the Cheng combination to be 50 angstrom because Korchev II teaches that such a configuration has improved performance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729